Citation Nr: 1606852	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a broken back.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from August 1955 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Veteran contends that his low back was injured when his electric scooter tipped over.  In December 2007, the Veteran submitted his original claim for compensation which included a back claim.  He wrote, in pertinent part, that he broke his back when he fell off a VA scooter.  In March 2008, the Veteran wrote that he had been provided with a VA scooter and, on the day he brought the scooter home, it fell on top of him.  He alleged he broke his back in two places due to the fall.  In October 2008, the Veteran informed VA that he had residuals of a broken back as a result of attempting to lift a three wheel scooter VA had prescribed for him approximately two years prior.  In January 2010, the Veteran wrote that he wanted a four wheel scooter that VA authorized but only three wheel scooters were available.  This was better than nothing.  The day he brought the scooter home, it tipped over and the scooter fell on him.  

The Veteran is arguing that VA was negligent in providing the Veteran with an electric wheelchair which was inadequate for his medical needs and also that he did not receive proper training in the use of the wheelchair issued by VA.  No opinion has been obtained as to whether the Veteran's fall from the scooter was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  The Board finds that this is a medical determination.  As such, a remand is required to obtain the required medical opinion.

The Veteran has reported that all his medical treatment is rendered by VA.  Of record are clinical records pertaining to the Veteran's treatment at the VA Medical Center (VAMC) in Indianapolis beginning in February 2006.  The first record in this series indicates that the Veteran is an established patient meaning there are medical records dated prior to this date which have not been associated with the record.  The February 2006 record includes the annotation that the Veteran reported he had fallen a few months prior and hit his back and right hip.  He had had very bad pain in the back and hip since that time.  He did not see any doctor for pain.  The pertinent assessment was low back pain and right hip pain after a fall and to check an X-ray of the lumbar spine and right hip.  There is no lumbar spine X-ray study from around this time which is associated with the record.  The Board finds development to obtain the Veteran's VA medical records dated prior to February 2006 and any records pertaining to an X-ray study at about that time is in order.  

In July 2006, the Veteran was seen by orthotics to be evaluated for an electric wheelchair.  It was determined that the Veteran met the criteria for an electric scooter which was ordered.  The record also includes an annotation that a follow-up with the referring physician was planned.  The next medical record in this series is dated August 21, 2006, and notes that the Veteran reported that he had aggravated his low back pain when a scooter tipped over on August 17, 2006.  No follow-up record from the referring physician is of record nor are there any subsequent records associated with the record which address the Veteran being issued an electric wheel chair, who issued the wheelchair and what instructions were received regarding the use of the wheelchair.  A subsequent VA record reveals the Veteran's spouse made an inquiry concerning when the Veteran was issued the chair and by whom.  The response was that the entity which provided the wheelchair was out of business.  No record which addresses this company is associated with the record but VA apparently was able to obtain some information regarding the provider.  Attempts must be made to obtain this evidence.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  The Board is particularly interested in obtaining the Veteran's VA medical records dated prior to February 2006 and also any records which reference, in any way, the Veteran being issued a wheelchair in July 2006, to include who issued the wheelchair, when it was issued and what instructions the Veteran was provided with regarding use of the equipment.   The Board is also interested in obtaining any reports of X-ray examinations of the Veteran's spine dated between January 2006 and August 2006.  

2.  Then, arrange for all pertinent evidence of record to be made available to and reviewed by a VA physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide a medical opinion as to whether there is a 50 percent or greater probability that the Veteran's fall from the scooter was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  The physician should address the Veteran's contention that he should have been issued a four wheel scooter as opposed to a three wheel scooter based on his size.  The physician should address the contention that the Veteran was not provided with proper instructions in how to operate the equipment.  

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




